Case 2:19-cv-00550-SPC-NPM Document 42 Filed 07/10/20 Page 1 of 2 PageID 148




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DOCKE AIRD and DAWNANN
MORELLA,

                Plaintiffs,

v.                                                          Case No.: 2:19-cv-550-FtM-38NPM

DAS HOTELS LLC, SURESH SAM
PATEL and BINA PATEL,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Nicholas P. Mizell’s Report and

Recommendation (R&R) (Doc. 40), recommending the Court grant the parties’ Joint

Motion for Approval of Settlement and Dismissal with Prejudice (Doc. 39). The parties

have expressly waived any objections to the R&R. (Doc. 41).

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).             In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00550-SPC-NPM Document 42 Filed 07/10/20 Page 2 of 2 PageID 149




judge reviews legal conclusions de novo, even in the absence of an objection. See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      Judge Mizell found the monetary and nonmonetary terms of the parties’ proposed

settlement agreement fair and reasonable. After a careful and complete review of the

R&R, the Court agrees.

      Accordingly, it is now

      ORDERED:

      United States Magistrate Judge Nicholas P. Mizell’s Report and Recommendation

(Doc. 40) is ACCEPTED and ADOPTED.

      (1) The parties’ Joint Motion for Approval of Settlement and Dismissal with

         Prejudice (Doc. 39) is GRANTED, and this case is DISMISSED with prejudice.

      (2) The Clerk is DIRECTED to enter judgment, terminate all pending motions, and

         close the file.

      DONE and ORDERED in Fort Myers, Florida this 10th day of July, 2020.




Copies: All Parties of Record




                                          2
